Smith, P. J.
(dissenting):
In the complaint is. alleged the organization of the Consumers’ Hatural Gas Company for the purpose of obtaining gas and supplying the sainé to the various people and consumers in and about the village of Watkins; that the defendant Reynolds'was the promoter of the said company ; that on or about February 1,1905, the said company through its president executed to the defendant Turner, as trustee, a certain trust mortgage for the securing of the payment of certain bonds to the amount of $25,000,- and that said trust 'mortgage purports to cover all the property and franchises of the defendant corporation; that said bonds are outstanding obligations. The complaint further alleges that the plaintiffs are the owners of certain property near Watkins,' and that upon the 15th day of Decern- . ber, 1902, executed with the defendant George G.-Reynolds an agreement whereby the said Reynolds was to sink a well for natural gas upon its property, furnishing to the sanitarium owned by the plaintiffs such amount as- was necessary for their use and selling all gas beyond the amount necessary for the use of said sanitarium, accounting to the plaintiffs for a one-tenth jiart thereof; that the said contract was assigned to the defendant corporation,, said well was built, and that large amounts of gas had been taken therefrom " and sold by the defendants to various parties; that' nothing had been paid to the said plaintiffs under said contract except the sum of $3.70, but -that a much larger amount had been taken by the company so that'the plaintiffs were entitled to' the sum of $2,000 therefor; that the defendants have refused to account upon request. It is further alleged that the. defendants' have obtained gas from other' sources, and have mingled that gas in the pipes with the gas coming from the property of the plaintiffs and have thus made it difficult, if not impossible, to ascertain the exact amount of gas’ taken from the plaintiffs’- premises,, and have refused and *693neglected to measure the same' or to take any means to ascertain the amount of the proceeds of the sale of the gas taken or flowing from the well ■ built upon the plaintiffs’ premises. As a part of this cause of action the complaint also charges.that the defendants have negligently and incompetently operated the well and have caused the. same to be shut off; and have stopped the operation of the well to the great damage of the. plaintiffs and in violation of their rights,.
As a second cause of action it is alleged that said contract executed between the plaintiffs and the said Reynolds was void, without .Consideration, indefinite and unreasonable in its terms and impossible of fulfillment; that defendants have entered upon the'plaintiffs’ lands arid have appropriated without right or authority natural gas from said lands, and that the amount tliéreof cannot be ascertained without an accounting., ",
As a third cause of ac.tion it was agreed that after the sinking of the well upon the, plaintiffs’ premises the defendants were to sink other wells and obtain a franchise to furnish gas to the village of Watkins and its inhabitants, and .that after the other wells were sunken the plaintiffs were to have the full income from the gas furnished from plaintiffs’ well; that other wells were drilled upon other lands and the franchise was obtained from the village of Watkins, but that the defendants have refused to give to the plaintiffs the benefit of the gas from plaintiffs’.lands except á small part thereof, and have only paid to the plaintiffs for the use of said gas the sum of $370. The plaintiffs allege that the gas for which the defendants are liable amounts to .over 100,000,000 cubic feet, which has been wrongfully sold and disposed of to the •village of Watkins, for Which the defendants are liable to the plaintiffs in the sum of $20,000.
For the fourth cause of action the plaintiffs allege the.revocation upon the 2d day of April, 1906, of all rights under the claimed contract, and the appropriation by the defendants of said gas notwithstanding said revocation; that the mortgage given by the defendants is not a lien upon the franchise for the gas or upon . ’the fixtures upon the plaintiffs’- land.
". The relief prayed for is that the defendants account to the plaintiffs for all gas taken or received by . them oí; either of them, *694and for the proceeds of the sale of said gas, and that they be adjudged to pay a. reasonable value therefor ; that the agreement between the plaintiffs and the said Reynolds of December 15,1902, be adjudged revoked and annulled, and that the defendants be enjoined from taking any further gas from the said premises, and also .from removing any of their fixtures therefrom, It is further asked that the trust.mortgage be declared no lien upon said lands or upon any rights therein or property thereupon, and for such other relief as may be just. ( •
This appeal. is from an order of reference made upon plaintiffs’ application. ' From this order of reference an appeal has been taken by Reynolds himself, by-the defendant corporation and by Turner, the trustee. I am unable to discover any ground whatever for the justification of this order of reference as to the issues against Turner. As against him no accounting is demanded. The demand against him is that the contract be' adjudged void and that his interest as mortgagee be destroyed.
Hor am I able to see any justification for tins order-as .against Reynolds or the defendant corporation. The only authority for a compulsory order of reference is found in section 1013 of the Code of Civil Procedure. By that provision an order of reference is-authorized where the trial will require the examination of a long account, and will not require the decision of difficult questions of law. There can hardly be an examination of a long account involved in this case, because upon the allegation of the plaintiffs. themselves no account has been kept.of the amount of gas that has been taken from the well upon the plaintiffs’ premises. As far as 'this action is one to recover-under the contract, although in form it is an action for an accounting, it is in fact an action to recover • unliquidated damages for a breach of contract, and does not in any way-involve the examination of a long account so as to justify an order of reference. ' .
Again,- pot only is there sought here to determine the damages under the contract, but with that cause of action is joined a cause of action for negligently operating the well and pausing, the same to be shut off, to the great damage of the plaintiffs. Another cause • of action is joined for trespass and conversion upon the assumption that the contract gave no rights, to enter upon the plaintiffs’ land *695and take gas, and that the acts of the defendants in so doing were acts of trespass and conversion. The third cause of action assumed to he set up by .the plaintiffs is an action for breach of .contract in failing to yield to the plaintiffs all of the gas flowing' from the well upon plaintiffs’ lands, and is for unliquidated damages, and in no way involves an accounting. The fourth cause of action is in tort for unliquidated damages for gas wrongfully appropriated by the defendants after the plaintiffs had assumed to revoke the contract of 1902. Finally, both damages and equitable relief are demanded. All of these various causes of action against these various defendants are, against the will of the defendants, referred to a referee to hear, try and determine, upon the ground that in one cause of action to recover the sum due upon the contract, which does not affect the defendant Turner at all, an accounting should be required, where as to this cause of action even it is alleged that no account was kept by the defendant, and it thus appears that the action is reduced simply to an action for unliquidated damages. I find no justification in the Code for a compulsory reference hereof. I, therefore, think that the order should be reversed, with ten dollars costs, and the motion denied, with ten dollars costs.
Cochrane, J., concurred.
Order affirmed, with ten dollars costs and disbursements.